Title: From George Washington to Major General Stirling, 13 April 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord,
Head Quarters [Valley Forge] 13th April 1778.

You will be pleased to assemble the Brigadiers and commanding Officers of Brigades, to take into consideration the inclosed Letter from Mr Blaine and determine on the most effectu⟨al⟩ Remedy for the evil which he complains of—While you are together there is another matter of importance which I would have you employ your thoughts upon—from the present facility of procuring passes to cross the Schuyl⟨kill⟩ by Sullivans bridge, there is every day an incredible number of Straggling

unarmed Soldiers dispersed in the Country on the other side the River—from whence two capital inconveniences arise—first the Markets are forestalled—and secondly a number of men are exposed to be swept off by the Light Troops of the Enemy—as this danger will increase every day—I hope proper attention will be paid to it. I am with great regard and esteem Your most obedt Servt

Go: Washington

